Citation Nr: 0503501	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability, including residuals of anterior 
cruciate ligament repair.

2.  Entitlement to an initial rating in excess of 10 percent 
for reactive airway disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for lumbosacral strain.

6.  Entitlement to service connection for pes planus, right 
foot (claimed as right arch condition).

7.  Entitlement to service connection for allergic rhinitis 
(claimed as nose/sinus condition).

8.  Entitlement to service connection for small patent 
foramen ovale (claimed as chest pain).

9.  Entitlement to service connection for left hip strain.

10.  Entitlement to service connection for left wrist 
condition.

11.  Entitlement to service connection for residuals of 
Bell's palsy.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for 
gastrointestinal/stomach condition.

14.  Entitlement to service connection for hemorrhoids.

15.  Entitlement to service connection for sycosis barbae 
(claimed as skin discoloration, pimples, and cysts).

16.  Entitlement to service connection for shin splits, right 
leg.

17.  Entitlement to service connection for dizziness.

18.  Entitlement to service connection for asbestos exposure.

19.  Entitlement to service connection for cluster headaches.  



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1992 to 
December 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

It appears that the veteran meant to raise a claim of service 
connection for a right wrist disability on a form attached to 
his application for compensation.  The RO adjudicated a left 
wrist disability, which is addressed herein, but it should 
address the right wrist accordingly.  

Also, it is noted that though the veteran sought a Board 
hearing on his VA Form 9; however, the veteran did not appear 
for the hearing.  Therefore, his appeal will be considered at 
this time.  

The issues of an increased rating for a left knee disability, 
and claims of service connection for a left hip disability, 
cluster headaches, hemorrhoids, pes planus, allergic 
rhinitis, dizziness, and lumbosacral strain, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The veteran's reactive airway disease is not manifested 
by an FEV-1 of 40- to 50-percent predicted, or FEV-1/FVC of 
40 to 55 percent, or at least monthly visit to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

2.  The veteran does not currently have diabetes mellitus, 
hearing loss, small patent foramen ovale, Bell's palsy, 
hypertension, gastrointestinal condition, sycosis barbae, 
asbestos exposure, shin splints of the right leg, or a left 
wrist disability.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 30 percent rating for 
reactive airway disease have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14, 4.97, Diagnostic Code 6603 (2004).

2.  Diabetes mellitus was not incurred in active service, nor 
may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

3.  Hearing loss was not incurred in active service, nor may 
such disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2004).

4.  A small patent foramen ovale was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  Bell's palsy was not incurred in active service, nor may 
such disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2004).

6.  Hypertension was not incurred in active service, nor may 
such disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2004).

7.  Gastrointestinal condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

8.  Sycosis barbae was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

9.  Disability due to asbestos exposure was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

10.  Shin splints of the right leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

11.  A left wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in September 2001 and March 2004 notice letters.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Both letters noted 
the veteran's pending claims of service connection, and 
provided the substantive standard to validate that type of 
claim.  The latter letter recited the elements of an 
increased rating claim, and listed the evidence of record.  
In both letters, VA indicated which portion of that 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf, 
should the veteran indicate he had additional evidence to 
submit.  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), continued to recognize that typically a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VA issued a September 2001 content-complying 
notice letter prior to the December 2002 rating decision.  
Moreover, though VAOPGCPREC 8-2003 states that VA is not 
required to give section 5103(a) notice for a new issue 
raised in the NOD (such as a disagreement with an initially 
assigned rating), if such notice has been rendered for the 
original substantially complete application, VA still 
provided standards concerning increased rating claims in the 
March 2004 letter.  Also, the veteran was generally advised 
to submit any additional evidence that pertained to the 
claim.  Id. at 121.  Therefore, for the circumstances of this 
case, the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In this case, VA obtained VA examinations in January 
2002, and April 2003.  The veteran did not submit any other 
evidence, nor did he indicate in response to VCAA notice that 
he wanted VA to obtain outstanding evidence concerning his 
entitlement to an increased evaluation for reactive airway 
disease, or the other pending service connection claims 
addressed in the decision below.  

Further VA examination is not necessary in this case because 
the two of record are sufficient for a decision.  

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.


I.  Increased Rating Claim 

Reactive Airway Disease

A January 2002 examination noted the veteran's in-service 
history with pulmonary discomfort when he received an 
Albuterol inhaler.  The veteran complained that he got 
wheezing in his chest when had a cold, and slight shortness 
of breath on exertion, such as stair climbing or prolonged 
walking, running, or other physical activities.  The veteran 
was diagnosed as having probable very mild reactive airway 
disease.  An accompanying radiology report found no acute 
chest disease.  A pulmonary function test indicated FEV-1 was 
81 percent predicted, and FEV-1/FVC was 72 percent.  There 
was no BD (bronchodilator) response.  The flow loops 
suggested small airways obstructive pattern but with no 
functional impairment.  

An April 2003 VA examination noted that the pulmonary 
function tests from January 2002 were essentially normal.  
The veteran stated that he had shortness of breath on 
exertion if he walked a long distance, about a mile.  He 
experienced excessive fatigue with walking.  The veteran had 
no chest pain, and no current sputum production.  He had an 
occasional cough.  The veteran had quit smoking a year 
earlier.  The veteran used Primatene oil spray with 
exertional shortness of breath.  

The veteran was diagnosed as having mild reactive airway 
disease with some suggestion of increased symptoms over the 
last year.  A spirometry showed an FEV-1 was 60 percent 
predicted, and FEV-1/FVC was 78 percent.  No bronchodilator 
response was found.  

Laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

At the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is 
where the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

A 100 percent rating is assigned for FEV-1 less than 40 
percent predicted; or, FEV-1/FVC less than 40 percent; or, 
more than one attack per week with episodes of respiratory 
failure; or, requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  A 60 percent rating is assigned for FEV-1 of 
40- to 55-percent predicted; or, FEV-1/FVC of 40 to 55 
percent; or, at least monthly visits to a physician for 
required care of exacerbations; or, intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 30 percent rating is assigned for FEV-1 
of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 
percent; or, daily inhalational or oral bronchodilator 
therapy.  A 10 percent rating is assigned for FEV-1 of 71- to 
80-percent predicted; or, FEV-1/FVC of 71 to 80 percent; or, 
intermittent inhalational or oral bronchodilator therapy.  
Id. § 4.97, Diagnostic Code 6602.

Analysis

According to the April 2003 VA examination, the veteran's 
reactive airway disease had worsened.  As a result, the 
veteran is entitled to a 30 percent disability evaluation 
under diagnostic code 6602 (the criteria used by the RO in 
the first instance).

Particularly, the spirometry test showed an FEV-1 of 60 
percent predicted.  This is within the 56-70 percent 
predicted ranged contemplated by a 30 percent rating.  Id.  
It is also noted that the veteran takes Primatene oil spray 
for exertional shortness of breath.  

The veteran is not, however, entitled to a rating in excess 
of 30 percent.  He does not have an FEV-1 of 40- to 55-
percent predicted, or, FEV-1/FVC of 40 to 55 percent, or, at 
least monthly visits to a physician for required care of 
exacerbations, or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  As 
such a 60 percent disability evaluation is not appropriate.  
The veteran's disability does not manifest with the severity 
necessary for the assignment of a maximum schedular.  

Because the 30 percent evaluation is proper and the veteran 
has not been frequently hospitalized, the application of the 
regular schedular standards is not impractical and an 
extraschedular is not in order at this time.  38 C.F.R. 
§ 3.321(b)(1).  

II.  Analysis of Claims of Service Connection

There is no evidence of record that the appellant is 
currently suffering from diabetes mellitus, hearing loss, 
small patent foramen ovale, Bell's palsy, hypertension, 
gastrointestinal condition, sycosis barbae, asbestos 
exposure, shin splints of the right leg, or a left wrist 
disability.  

At the multi-faceted June 2002 VA examination, the examiner 
stated that he could find no sequalae whatsoever from the 
Bell's palsy.  There was no evidence whatsoever of any degree 
of facial weakness, loss of acoustic reflexes on either side, 
or reflex decay.  There was no evidence whatsoever of hearing 
loss.  A physical examination revealed no acute or chronic 
skin lesions, and the veteran stated that he used an electric 
razor to avoid getting pimples and cysts.  

The diagnoses included history of atypical chest pain.  The 
veteran was diagnosed by echocardiogram as having a very 
small patent foramen ovale, but the heart was said to be 
structurally normal.  The examiner noted that the veteran 
never had had cardiac complications, and that no murmur was 
currently detectable.  The veteran's history of acute 
gastroenteritis was noted, and there were no GI symptoms at 
the current time.  There were no clinical symptoms of 
asbestos-related disease or documented evidence of asbestos 
exposure.  The veteran did not have hypertension, and he was 
not on any treatment for hypertension.  The examiner noted 
that an evaluation for diabetes mellitus indicated normal 
findings, and were not indicative of any such diagnosis.  

At a January 2002 orthopedic examination, the veteran 
asserted that he got shin splints when running in service, 
but now that he did not run, he did not have shin splints.  
There was no mention made, either by the veteran, or by the 
examiner, of a left wrist disability.  

Additionally, at an April 2003 VA examination, the examiner 
noted the veteran's history of congenital heart disease 
manifest by a prior echocardiographic evidence of patent 
foramen ovale with pulmonary area of murmur and accentuation 
of the pulmonary second sound.  An April 22, 2003, 
echocardiogram was normal.  Apparently, it is a common 
occurrence that patent foramen ovale's spontaneously close 
over time, which appeared to have happened with the veteran.  
This examination also noted that the veteran had no current 
blood pressure problems, or gastrointestinal symptoms.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As recent VA examinations did not find any disability 
involving diabetes mellitus, hearing loss, small patent 
foramen ovale, Bell's palsy, hypertension, gastrointestinal 
condition, sycosis barbare, asbestos exposure, shin splints 
of the right leg, or a left wrist disability, and that the 
record lacks evidence to support the issue of a current 
disability, the claims are not entitled to the benefit of the 
doubt.  


ORDER

Entitlement to an initial rating of 30 percent for reactive 
airway disease is granted, subject to the laws and 
regulations governing such awards.

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for small patent foramen 
ovale (claimed as chest pain) is denied. 

Entitlement to service connection for left wrist condition is 
denied.  

Entitlement to service connection for residuals of Bell's 
palsy is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for 
gastrointestinal/stomach condition is denied.  

Entitlement to service connection for sycosis barbae (claimed 
as skin discoloration, pimples, and cysts) is denied.  

Entitlement to service connection for shin splits, right leg, 
is denied.  

Entitlement to service connection for asbestos exposure is 
denied.  


REMAND

In light of the duty to assist mandated by the VCAA, 
evidentiary development is necessary.  

Increased rating claim

The two VA examinations of record did not assess the current 
severity of the veteran's service-connected left knee 
disability in terms of limitation of motion due to pain, 
excess fatigability, flare-ups (if any), and whether pain 
could significantly limit functional ability during flare-
ups.  

As a result, these examinations are insufficient as bases for 
a decision on the veteran's increased rating claim because 
the overall disability picture is not portrayed.  Though the 
examinations contained some findings addressing specific 
diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 (1996), 
the examiners did not pointedly address certain factors in 
38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that an examination must account for other 
regulatory provisions that may have an impact on the rating).  
Silence is insufficient to show the lack of symptomatology.  
Wisch v. Brown, 8 Vet. App. 139 (1995).  Rather, the examiner 
must state, for example, that a veteran does not experience 
excess fatigability of the claimed disability.  Therefore, 
the veteran must be afforded a VA examination to assess the 
current level of severity of the left knee disability.

Service connection claims

The February 2002 rating decision noted numerous time that VA 
had "partial service medical records" from January 6, 1993, 
through August 29, 2000, which leaves out the beginning and 
end of the veteran's active duty.  The service medical 
records in the claims file are photocopied.  There is no 
documentation as to why the record is incomplete.  

As such, the RO should retrieve the veteran's complete 
service medical records.  If this cannot be accomplished, the 
RO should document its attempts, and reasons for lack of 
success.

Because these absent service medical records, including the 
separation examination, might contain probative evidence 
concerning various claims, the Board cannot consider the 
following claims of service connection for:  Hemorrhoids 
(noted on the January 2002 VA examination as intermittently 
relieved with Preparation H); pes planus (diagnosed in 
January 2002); allergic rhinitis (diagnosed in January 2002); 
dizziness (diagnosed as orthostatic hypertension in January 
2002); and lumbosacral strain (diagnosed in January 2002).  
The RO should reassess these matters after supplementing the 
record.

Additionally, the January 2002 VA examination was not 
sufficient concerning the claims of service connection for a 
left hip strain, and chronic headaches.  In terms of the 
former claim, the veteran stated that after his left knee 
surgery, he developed pain in the left hip, which was present 
most of the time.  After a physical examination, the examiner 
diagnosed the veteran as having left hip strain.  

It is noted that the veteran essentially seeks service 
connection on a secondary basis for the left hip disability.  
As such, the January 2002 VA examination did not offer an 
appropriate nexus opinion based on this claim, and the 
veteran should be afforded another VA assessment.  

Likewise, the claim concerning cluster headaches needs an 
appropriate nexus opinion.  Particularly, the January 2002 VA 
examination report noted that the veteran underwent treatment 
for cluster headaches during service in February 1998, and 
October 2002.  Both incidences were resolved with Indocin.  
The veteran asserted that he had intermittent headaches, 
probably ten per year, usually occurring during the fall 
months.  He typically felt the pain on the right side of his 
head, and had tearing and light sensitivity of the right eye.  
The examiner did not offer either a diagnosis, or note that 
the claimed condition did not exist.  As such, the veteran 
should be re-examined.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain 
complete service medical records, 
including any separation examination 
contained therein.  If these efforts 
prove unsuccessful, the RO should 
document as such in the claims file. 

2.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

(a)	The examiner should determine 
the current severity of the left 
knee disability.  The 
examination should include range 
of motion studies, commentary as 
to the presence of instability, 
and the extent of any painful 
motion or functional loss due to 
pain, weakness, and 
fatigability.

(b)	The examiner should assess 
the veteran's left hip strain, 
and provide an opinion as to 
whether it is at least as likely 
as not that any diagnosed 
current hip strain disability is 
proximately due to or worsened 
by the service-connected left 
knee disability.   

(c)	The examiner should clarify 
any diagnosis concerning cluster 
headaches, and provide an 
opinion as to whether it is at 
least as likely as not that any 
current disability involving 
headaches is related to, or had 
its onset in, service.  

(d)	If warranted after receiving 
the service medical records, the 
veteran should be provided a VA 
examination for hemorrhoids, pes 
planus, allergic rhinitis, 
dizziness, and lumbosacral 
strain.  The examiner should 
provide an opinion as to whether 
it is at least as likely as not 
that any current disability is 
related to, or had its onset in, 
service.  

3.  Then, the RO should readjudicate 
the veteran's pending increased rating 
claim for a left knee disability, and 
remaining claims of service connection.  
If the determination of these claims 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


